Proceeding pursuant to CPLR article 78 to review a determination of the respondent police commissioner, dated December 8, 1975 and made after a hearing, which found, inter alia, that petitioner had committed acts prejudicial to the good order, efficiency and discipline of the police department, and dismissed him from his position as a police officer. Determination annulled, on the law, with $50 costs and disbursements, and respondents are directed to restore petitioner to his position, as of December 8, 1975, with back pay, less the amount of compensation earned in any other employment or occupation and any unemployment benefits he may have received during such period, without prejudice to proceedings by respondents in accordance herewith. Sections 46 and 58 of the Charter of the City of New Rochelle require the approval of the city manager before a uniformed officer may be removed. The record does not indicate that such approval was obtained. Accordingly, without his determination petitioner’s dismissal was improper. Cohalan, Acting P. J., Margett, Damiani, Shapiro and Titone, JJ., concur.